AMENDMENT TO


EMPLOYMENT AGREEMENT



THIS AMENDMENT (“Amendment”) to the Employment Agreement (“Employment
Agreement”) by and between The Middleby Corporation (the “Company”) and Selim A.
Bassoul (the “Employee”) dated as of December 23, 2004, is entered into by the
Company and the Employee on, and to be effective as of, December 31,
2008.  Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Employment Agreement.


WITNESSETH


WHEREAS, the parties hereto desire to amend the Employment Agreement on the
terms set forth herein, including amendments to allow the Employment Agreement
to comply with, or be exempt from, the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).


NOW, THEREFORE, in consideration of the foregoing, and of the representations,
warranties, covenants and agreements contained in the Employment Agreement and
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged and accepted, the parties hereto hereby agree
as follows:


 
1.
Section 6(d) of the Employment Agreement is hereby amended by replacing such
Section in its entirety with the following:



“(d)        Time of Payment of Retirement Benefit.  Upon Employee's retirement
on or after the Early Retirement Date, subject to the provisions of Section
6(g), Employer shall commence payment of the monthly supplemental retirement
benefit, as applicable, as of the end of the month in which such retirement
occurs, and shall make each monthly payment at the end of each month thereafter.
For purposes of this Section 6, the term “retirement” shall mean Employee’s
separation from service (other than due to death) on or after Early Retirement
Date (i.e., the date on which Employee attains age 55).


 
2.
Section 6(e)(vi) of the Employment Agreement is hereby amended by replacing the
Section in its entirety with the following:



“(vi)       In the event of Employee's death, either prior to or after the
commencement of payments pursuant to this Section 6 (but prior to Employee
attaining the age of 75 years), the applicable supplemental retirement benefits
shall be paid (or shall continue to be paid, if already in pay status) to such
beneficiary as Employee shall designate in writing (or in the absence of such
designation, to his estate) in a lump sum cash payment equal to the present
value of Employee's supplemental retirement benefit determined under
subparagraphs (a), (b) or (c) or (e)(i), (ii), (iii) or (iv) above, as
applicable, as reasonably determined by the Employer, payable on the first day
of the month following Employee's death.
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.
A new Section 17 of the Employment Agreement is added to the end thereof:



“17.        Section 409A.          It is intended that the payments and benefits
under this Agreement comply with, or as applicable, constitute a short-term
deferral or otherwise be exempt from, the provisions of Section 409A of the Code
and the regulations and other guidance issued thereunder (“Section 409A”).  The
Company shall administer and interpret this Agreement in a manner so that such
payments and benefits comply with, or are otherwise exempt from, the provisions
of Section 409A.  Any provision that would cause this Agreement to fail to
satisfy Section 409A will have no force and effect until amended to comply
therewith (which amendment may be retroactive to the extent permitted by Section
409A).  Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, Employee shall not be considered to have terminated employment
with the Company for purposes of this Agreement and no payments shall be due to
Employee under this Agreement providing for payment of amounts on termination of
employment unless Employee would be considered to have incurred a “separation
from service” from the Company within the meaning of Section 409A.  To the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement during the six-month
period immediately following Employee’s termination of employment shall instead
be paid on the first business day after the date that is six months following
Employee’s termination of employment (or upon death, if earlier).  In addition,
for purposes of this Agreement, each amount to be paid or benefit to be provided
to Employee pursuant to this Agreement which constitutes deferred compensation
subject to Section 409A shall be construed as a separate identified payment for
purposes of Section 409A.


With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A, (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, of in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, and (iii) such payments shall be made on or
before the last day of Employee’s taxable year following the taxable year in
which the expense occurred.  Any tax gross-up payment as provided herein shall
be made in any event no later than the end of the calendar year immediately
following the calendar year in which Employee remits the related taxes, and any
reimbursement of expenses incurred due to a tax audit or litigation shall be
made no later than the end of the calendar year immediately following the
calendar year in which the taxes that are the subject of the audit or litigation
are remitted to the taxing authority, or, if no taxes are to be remitted, the
end of the calendar year following the calendar year in which the audit or
litigation is completed.”


 
2

--------------------------------------------------------------------------------

 


Except as amended hereunder, all other terms and conditions of the Employment
Agreement shall remain in full force and effect.  This Amendment may be executed
in counterparts, each of which shall be an original, with the same effect as of
the signatures hereto and thereto were upon the same instrument.


 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment and caused the same
to be duly delivered on their behalf on the day and year first written above.
 



 
THE MIDDLEBY CORPORATION
               
By
                 
EMPLOYEE
               
Selim A. Bassoul
 

 
 
 

--------------------------------------------------------------------------------

 
 